Exhibit 10.64

 
NOTE AND SHARE EXCHANGE AGREEMENT
 
BY AND AMONG
 
MAG CAPITAL, LLC
 
MERCATOR MOMENTUM FUND
 
MERCATOR MOMENTUM FUND III,
 
MONARCH POINTE FUND, LTD.
 
 ASSET MANAGERS INTERNATIONAL
 
AND
 
INVISA, INC.
 
DATED AS OF
 
 

--------------------------------------------------------------------------------

        
        THIS NOTE AND SHARE EXCHANGE AGREEMENT(the "Agreement") is entered into,
by and among Invisa, Inc., a Nevada corporation (the "Company"), MAG Capital,
LLC, Mercator Momentum Fund, Mercator Momentum Fund III, Monarch Pointe Fund,
Ltd., and Asset Managers International (collectively, the "Stockholders").
 
RECITALS
 
        WHEREAS, as of the date hereof, the Stockholders own of record and
beneficially an aggregate of (i) 14,500 shares of the Series A Convertible
Preferred Stock, par value $ 100 per share,  of the Company (the "Series A
Shares "), (ii) 10,000 shares of Series B Convertible Preferred Stock, par value
$ 100 per share,  of the Company (“Series B Shares”) and (iii) $128,337.00
principal amount of Notes of the Company (the “Notes”; the Series A Shares,
Series B Shares and the Notes being collectively referred to as the “MAG
Holdings”); and
 
        WHEREAS, the Company and the Stockholders believe it is in the best
interest of the Company and each Stockholder to affect an exchange of the MAG
Holdings for shares of Series C Convertible Preferred Stock, $100 par value, of
the Company (the "Series C Preferred Stock").
 
        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, and intending to be legally bound
thereby, the parties hereto agree as follows:
 
1.     Definitions.
 
        The following terms used in this Agreement shall have the following
meanings (unless otherwise expressly provided herein):
 
1

--------------------------------------------------------------------------------


         
        "Entity" shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.
 
        "Governmental Body" shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction; (b) federal, state, local, municipal or foreign government
(including any agency, department, bureau, division, or other administrative
body thereof); or (c) governmental or quasi-governmental authority of any
nature.
 
        "Person" shall mean any individual, Entity or Governmental Body.
 
        "Proceeding" shall mean any action, suit, litigation, arbitration, or
investigation (including any civil, criminal or administrative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or any arbitrator or arbitration panel.           
 
  2.     Exchange.
 
        2.1    Authorization of Shares.    On or prior to the Closing (as
defined below), the Company shall have authorized the issuance of the Series C
Preferred Stock in the amounts and to the Stockholders identified on Exhibit A
attached hereto (the "Allocation"). The Series C Preferred Stock shall have the
rights, preferences, privileges and restrictions set forth in the Certificate of
Designation attached hereto as Exhibit B (the Certificate of Designation").
 
        2.2    Exchange.    Subject to the terms and conditions set forth in
this Agreement, effective at the Closing, each Stockholder will transfer and
convey to the Company the MAG Holdings held by such Shareholder. In
consideration of the transfer and conveyance of MAG Holdings referred to in the
immediately preceding sentence, at the Closing (i) the Company shall issue and
deliver to each Stockholder and each Stockholder shall accept and receive from
the Company, the whole number of fully paid and non-assessable shares of
Series C Preferred Stock set forth opposite such Stockholders name in Exhibit A
hereto.       
 
3.     Closing and Delivery.
 
        3.1    Closing.    The closing of the Exchange (the "Closing") shall
take place, at the offices of the Company on such date and at such time as the
parties hereto shall agree (the "Closing Date").
 
        3.2    Delivery.    Subject to the terms and conditions hereof, the
Company will deliver the shares of Series C Preferred Stock at the Closing, in
each case in the amounts and to the Stockholders as set forth on Exhibit A
hereto, by delivery of a certificate or certificates evidencing the shares of
the Series C Preferred Stock, free and clear of all liens, claims, and
encumbrances (collectively, an "Encumbrance"), and each Stockholder will deliver
the MAG Holdings to be delivered by such Stockholder at the Closing, in each
case in the amounts and by the Stockholders as set forth on Exhibit A hereto, by
delivery of the certificate or certificates representing the shares of Series A
Stock or Series B Stock, as the case may be, and/or the original executed Notes
to be exchanged for the shares of Series C Preferred Stock at the Closing, free
and clear of all Encumbrances.
 
2

--------------------------------------------------------------------------------


 
4.     Representations and Warranties of the Stockholders.
 
        Each Stockholder hereby, severally and not jointly, represents and
warrants to the Company as follows:
 
        4.1    Requisite Power; Authorization; Binding Obligations.    Such
Stockholder has all requisite power and authority to execute and deliver this
Agreement and to carry out the provisions of this Agreement. All action on such
Stockholder's part necessary for the authorization, execution and delivery of
this Agreement, the consummation of the transactions contemplated hereby, and
the performance of all obligations of such Stockholder hereunder has been or
will be taken prior to the Closing. This Agreement, when executed and delivered,
will be valid and binding obligations of such Stockholder enforceable against it
in accordance with their terms, except as limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors' rights, and (b) general principles of equity
that restrict the availability of equitable remedies.
 
        4.2    Investment Representations.    Such Stockholder understands that
neither the shares of the Series C Preferred Stock, nor the Common Stock to
which it is convertible into, have been registered under the Securities Act of
1933, as amended (the "Securities Act"). Such Stockholder also understands that
the shares of Series C Preferred Stock are being offered pursuant to an
exemption from registration contained in the Securities Act based in part upon
such Stockholder's following representations and warranties:
 
        (a)    Stockholder Bears Economic Risk.    Such Stockholder has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests. Such Stockholder understands that
it must bear the economic risk of this investment indefinitely unless the shares
of Series C Preferred Stock are registered pursuant to the Securities Act, or an
exemption from registration is available. Such Stockholder understands that the
Company has no present intention of registering the shares of Series C Preferred
Stock or any shares of its Common Stock to which it converts. Such Stockholder
also understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow such Stockholder to transfer all or any portion of the
shares of Series C Preferred Stock under the circumstances, in the amounts or at
the times such Stockholder might propose.
 
        (b)    Acquisition for Own Account.    Such Stockholder is acquiring the
shares of Series C Preferred Stock for its own account for investment only, and
not with a view towards their distribution.
 
        (c)    Each Stockholder Can Protect Its Interest.    Such Stockholder
represents that by reason of its, or of its management's, business or financial
experience, such Stockholder has the capacity to protect its own interests in
connection with the transactions contemplated in this Agreement. Further, such
Stockholder is aware of no publication of any advertisement in connection with
the transactions contemplated in this Agreement.
 
3

--------------------------------------------------------------------------------


 
        (d)    Accredited or Regulation S Eligible Investor.    Such Stockholder
is an "accredited investor" within the meaning of Regulation D under the
Securities Act, or is not a "U.S. Person" within the meaning of Regulation S
under the Securities Act.
 
        (e)    Company Information.    Such Stockholder has had an opportunity
to discuss the Company's business, management and financial affairs with
directors, officers and management of the Company and has had the opportunity to
review the Company's operations and facilities and public filings. Such
Stockholder has also had the opportunity to ask questions of and receive answers
from the Company and its management regarding the terms and conditions of this
investment.
 
        4.3    Ownership of Shares of Common Stock.    Such Stockholder
represents that the MAG Holdings held by such Stockholder as set forth on
Exhibit A hereto are owned of record and beneficially by such Stockholder, free
and clear of any Encumbrances, and such Stockholder has the full and
unrestricted right, power and authority to transfer such holdings to the
Company.
 
5.     Representations and Warranties of the Company.
 
        The Company hereby represents and warrants to each Stockholder as of the
date of this Agreement and the Closing Date as follows:
 
        5.1    Requisite Power; Authorization; Binding Obligations.    The
Company has all requisite power and authority to execute and deliver this
Agreement and to carry out the provisions of this Agreement. All corporate
action on the part of the Company, its officers, directors and shareholders
necessary for the authorization, execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, and the performance of all
obligations of the Company hereunder has been or will be taken prior to the
Closing. This Agreement, when executed and delivered, will be valid and binding
obligations of the Company enforceable against it in accordance with their
terms, except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights, and (b) general principles of equity that
restrict the availability of equitable remedies.
 
        5.2    Valid Issuance.    When issued at the Closing in accordance with
the provisions of this Agreement and the Certificate of Designation, the shares
of Series C Preferred Stock will be duly authorized, validly issued, fully paid
and non-assessable, will be delivered free and clear of any Encumbrances, and
will have the rights, preferences, privileges and restrictions set forth in the
Certificate of Designation; provided, however, that such shares of Series C
Preferred Stock may be subject to restrictions on transfer under state or
federal securities laws or as otherwise required by such laws at the time a
transfer is proposed.
 
6.     Conditions to Closing.
 
        6.1    Conditions to Obligation of Each Stockholder.    Each
Stockholder's obligation to accept the issuance of the shares of Series C
Preferred Stock and to deliver the MAG Holdings at the Closing is subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:
 
4

--------------------------------------------------------------------------------


 
        (a)    Performance of Obligations.    The Company shall have performed
all obligations and conditions herein required to be performed or observed by it
on or prior to the Closing Date.
 
        (b)    Representations and Warranties True.    The representations and
warranties made by the Company in Section 5 hereof shall be true and correct in
all material respects as of the Closing Date with the same force and effect as
if they had been made on and as of the Closing Date.         
 
        6.2    Conditions to Obligations of the Company.    The Company's
obligation to issue and deliver the shares of Series C Preferred Stock for the
MAG Holdings at the Closing is subject to the satisfaction, at or prior to the
Closing Date, of the following conditions:
 
        (a)    Performance of Obligations.    Each Stockholder shall have
performed all obligations and conditions herein required to be performed or
complied with by it on or prior to the Closing Date.
 
        (b)    Representations and Warranties True.    The representations and
warranties made by each Stockholder in Section 4 hereof shall be true and
correct in all material respects as of the Closing Date with the same force and
effect as if they had been made on and as of the Closing Date.
 
 
     
7.     Miscellaneous.
 
        7.1    Governing Law.    This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of
Nevada (without giving effect to principles of conflicts of laws).
 
        7.2    Survival.    The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any Stockholder
and the closing of the transactions contemplated hereby. All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument.
 
        7.3    Successors and Assigns; Assignment.    Each and all of the
covenants, terms, provisions, and agreements contained in this Agreement shall
be binding upon and inure to the benefit of the parties hereto and, to the
extent permitted by this Agreement, their respective successors and assigns.
Neither the Company nor any Stockholder may assign their respective rights or
obligations under this Agreement (by operation of law or otherwise) to any
Person without the prior written consent of the parties.
 
        7.4    Entire Agreement.    This Agreement and the exhibits hereto, and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof, and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.
 
5

--------------------------------------------------------------------------------


 
        7.5    Severability.    In the event that any provision of this
Agreement, or the application of any such provision to any Person or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to entities or circumstances other than those as
to which it is determined to be invalid, unlawful, void or unenforceable, shall
not be impaired or otherwise affected and shall continue to be valid and
enforceable to the fullest extent permitted by law.
 
        7.6    Amendment.    This Agreement may not be amended, modified,
altered or supplemented without the written consent of the Company and each
Stockholder.
 
        7.7    Waiver.    
 
        (a)   No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
        (b)   No Person shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
        7.8    Notices.    All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified; (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
addresses set forth below:
 
 
        If to the Company:
 
 
 
                        If to Stockholders:
 
 
     
        7.9    Remedies Cumulative; Specific Performance.    The rights and
remedies of the parties hereto shall be cumulative (and not alternative). The
parties hereto agree that: (a) in the event of any breach or threatened breach
by any party of any covenant, obligation or other provision set forth in this
Agreement, the other parties shall be entitled (in addition to any other remedy
that may be available to it) to (i) a decree or order of specific performance or
mandamus to enforce the observance and performance of such covenant, obligation
or other provision, and (ii) an injunction restraining such breach or threatened
breach; and (b) such other parties shall not be required to provide any bond or
other security in connection with any such decree, order or injunction or in
connection with any related action or Proceeding.
 
6

--------------------------------------------------------------------------------


 
        7.10    Further Assurances.    
 
        Each party hereto shall execute and/or cause to be delivered to each
other party hereto such instruments and other documents, and shall take such
other actions, as such other party may reasonably request (prior to, at or after
the Closing) for the purpose of carrying out or evidencing any of the
transactions contemplated hereby.
 
        7.11    Construction; Interpretation.    For purposes of this Agreement,
whenever the context requires: the singular number shall include the plural, and
vice versa; the masculine gender shall include the feminine and neuter genders;
the feminine gender shall include the masculine and neuter genders; and the
neuter gender shall include the masculine and feminine genders.
 
        (b)   The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
 
        (c)   All monetary amounts referenced herein are denominated in United
States Dollars.
 
        (d)   As used in this Agreement, the words "include" and "including,"
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words "without limitation."
 
        (e)   Except as otherwise indicated, all references in this Agreement to
"Sections" and "Exhibits" are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
 
        7.12    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
 
 
 
7

--------------------------------------------------------------------------------


       
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.
 

 

MAG Capital, LLC       Mercator Momentum Fund           /s/ David Firestone  
/s/ David Firestone   Name:  David Firestone    Name:  David Firestone  
Title:     Managing Partner     Title:    Managing Partner                      
    Mercator Momentum Fund III   Monarch Pointe Fund, LTD           /s/ David
Firestone   (Not Executed)   Name:  David Firestone   Name:  
Title:     Managing Partner    Title:                           Asset Managers
International    Invisa, Inc.           (Not Executed)   /s/Edmund C. King  
Name:     Name:  Edmund C. King   Title:     Title:   Acting President  

 
                                                                                 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------


 
EXHIBIT A
 
RECAPITALIZATION ALLOCATION
 
 
STOCKHOLDER
 
 
HOLDINGS TO BE
EXCHANGED
 
 
SERIES C PREFERRED
STOCK TO
BE ISSUED AT CLOSING
 
MAG CAPITAL LLC
 
$ 34,895.00 NOTES
 
$ 5,971 Accrued and Unpaid  
Interest*
 
409 SERIES C PREFERRED
STOCK
MERCATOR MOMENTUM
 FUND
 
 
 4,785 SERIES A PREFERRED
 STOCK
 
 
4,785 SERIES C PREFERRED
STOCK
MERCATOR MOMENTUM
 FUND III
 
1,000 SERIES B PREFERRED
STOCK
 
$25,125 Accrued and Unpaid
Dividends+
 
$ 8,868 NOTES
 
$ 1,548 Accrued and Unpaid
Interest*
 
1,355 SERIES C PREFERRED
STOCK
MONARCH POINTE FUND,
 LTD.
 
9,715 SERIES A PREFERRED
STOCK
 
2,000 SERIES B PREFERRED
 STOCK
 
$50,250 Accrued and Unpaid
 Dividends+
 
$85,074 NOTES
 
$14,596Accrued and Unpaid
 Interest*
 
13,214. SERIES C
PREFERRED STOCK
ASSET MANAGERS
INTERNATIONAL
 
7000 SERIES B PREFERRED
STOCK
 
$175,875 and Unpaid Dividend+
 
 
8,759 SERIES C PREFERRED
STOCK
TOTAL
 
 
14,500 Series A Preferred Stock
 
10,000 Series B Preferred Stock
 
$251,250 Accrued unpaid
dividends+
 
$128,837 Notes
 
$22,115. Accrued and Unpaid
 Interest*
 
Aggregate of 28,522 Shares of
Series C Preferred Stock

* As of June 30,
2008                                                                                                                                                                                                 
   + As of July 31, 2008
 
 
9

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF
 
CERTIFICATE OF DESIGNATION
OF
 
SERIES C CONVERTIBLE PREFERRED STOCK
 
 
 
 
 
 
 
10 

--------------------------------------------------------------------------------